DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 Claim 5 recites the limitation “wherein a height of each second channel layers is greater than a height of each first channel layer” in lines 1-2, wherein the limitation is not being described in the original disclosure. According to the original disclosure of the parent Application 16/742,295, the second channel layers 120 and the first channel layers 110 might have the same or different thickness/height (see paragraph [0036]). However, it failed to mention specifically the second channel layer 110 has greater thickness/height than the second channel layer 120. Therefore, claim 5 contains new matter. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites limitation “a source region and a drain region about each of the first and second nanosheet stacks” in lines 1-2. It is unclear to the Examiner whether the limitation recites a comparison or a location for the source region and the drain region.
Claim 19 lacks antecedence basis for limitation “the substrate of the given one of the first and second nanosheet FET devices” in lines 7-8 because it is unclear whether the limitation relates back to “a substrate segment” or introducing a different substrate from the substrate segment.     
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (Patent No.: US 9,935,014 B1), hereinafter as Cheng.
Regarding claim 1, Cheng discloses a semiconductor device in Fig. 12, comprising: a first nanosheet transistor structure (a FET in the thin region) disposed on a semiconductor substrate (substrate 106) (see column 6, lines 59-67 and column 11, lines 16-23), the first nanosheet transistor structure (a FET in the thick region) including a first nanosheet stack (stack of nanosheets 400, 402 and 404) having a first number of first channel layers (at least 3 channel layers) with adjacent first channel layers being spaced a first predetermined distance (distances between nanosheets 400, 402 and 404 defined by thickness of sacrificial layers 110 and 300 being the same) (see column 7, line 44 through column 8, line 4; and see column 11, lines 15-23); and a second nanosheet transistor structure (a FET in the thick region) disposed on the semiconductor substrate, the second nanosheet transistor structure including a second nanosheet stack (stack of nanosheets 410 and 406) having a second number of second channel layers (at least 2 channel layers) with adjacent second channel layers being spaced a second predetermined distance (greater than 10 nm) (see column 10, lines 18-50 and column 11, lines 15-23); wherein the first number of first channel layers is greater than the second number of second channel layers (3 channel layers of the FET in the thin region and 2 channel layers of the FET in the thick region); and wherein the second predetermined distance is greater than the first predetermined distance (see column 10 and lines 40-50).
Regarding claim 2, Cheng discloses the semiconductor device of claim 1 wherein the first and second nanosheet transistor structures each include a metal gate (conductive gate 1100 and 1102) (see Fig. 12, column 11, lines 24-44). 
Regarding claim 3, Cheng discloses the semiconductor device of claim 1 wherein the first and second nanosheet stacks are the same height (the height of each nanosheet stack defined by the same height of the top surface of layers 302) (see Figs. 3-4 and 12).
Regarding claim 4, Cheng discloses the semiconductor device of claim 1 wherein the first nanosheet stack includes three of the first channel layers and the second nanosheet stack includes two of the second channel layers (see Fig. 12).
Regarding claim 6, Cheng discloses the semiconductor device of claim 1 wherein a height of each second channel layers is equal to a height of each first channel layer (the height of nanosheets 404, 402, 400, 406 and 410 being defined as the thicknesses of layers 102, 104 and 302 and all layers 102, 104  and 302 have the same thicknesses) (see column 6, lines 52-58 and column 7, lines 50-53 and see claim 5 of Cheng).
Regarding claim 7, Cheng discloses the semiconductor device of claim 1 wherein the first and second nanosheet transistor structures are each gate dielectric nanosheet transistor structures (see column 6 and lines 1-21).
Regarding claim 8, Cheng discloses the semiconductor device of claim 2 including an oxide layer (thick dielectric layer 900) disposed about the second nanosheet stack (see Fig. 12 and column 10, lines 51-64).
Regarding claim 9, Cheng discloses the semiconductor device of claim 8 wherein one or more segments of the oxide layer are in contact with gate portions of the metal gate (see Fig. 12).
Regarding claim 10, Cheng discloses the semiconductor device of claim 8 wherein one or more segments of the oxide layer are disposed between the adjacent second channel layers of the second nanosheet stack (between nanosheets 410 and 406) (see Fig. 12).
Regarding claim 11, Cheng discloses the semiconductor device of claim 8
wherein one or more segments of the oxide layer are disposed beneath the metal gate (beneath conductive gate 1102) (see Fig. 12).
Regarding claim 12, Cheng discloses the semiconductor device of claim 8 including a gate spacer (spacer 510) disposed about the oxide layer (see Fig. 12, column 8, lines 45-60).
Regarding claim 13, Cheng discloses the semiconductor device of claim 1
including a source region (doped regions 512 and 516) and a drain region (doped regions 514 and 518) about each of the first and second nanosheet stacks (see Fig. 12, column 9, lines 1-9).
Regarding claim 14, Cheng discloses a semiconductor device in Fig. 12, comprising: at least one nanosheet transistor structure (a FET in the thick region) disposed on a semiconductor substrate (substrate 106) (see column 6, lines 59-67 and column 11, lines 15-23), the at least one nanosheet transistor structure including a nanosheet stack having a plurality of channel layers (stack of nanosheets 410 and 406) (see column 10, lines 18-50 and column 11, lines 15-23); source and drain regions (doped regions 516 and 518) (see column 9 and lines 1-9); a metal gate (conductive gate 1102) disposed about the at least one nanosheet transistor structure (see column 11 and lines 24-44); and an oxide layer  (thick dielectric layer 900) disposed relative to the metal gate, the oxide layer comprising one or more segments disposed between the metal gate and the source and drain regions (see Fig. 12, column 10 and lines 51-64).
Regarding claim 15, Cheng discloses the semiconductor device of claim 14
wherein the one or more segments of the oxide layer are disposed between adjacent channel layers of the at least one nanosheet stack (between nanosheets 410 and 406) (see Fig. 12).
Regarding claim 16, Cheng discloses the semiconductor device of claim 14
wherein the one or more segments of the oxide layer are disposed between the metal gate and the source and drain regions (between conductive gate 1102 and doped regions 516/518) (see Fig. 12).
Regarding claim 17, Cheng discloses the semiconductor device of claim 14 wherein the one or more segments of the oxide layer are disposed below the metal gate (below conductive gate 1102) (see Fig. 12).
Regarding claim 18, Cheng discloses the semiconductor device of claim 14
including a second nanosheet transistor structure (a FET in the thin region) disposed on the substrate, the second nanosheet transistor structure including: a second nanosheet stack having a plurality of channel layers (stack of nanosheets 400, 402 and 404) (see column 7, line 44 through column 8, line 4; and see column 11, lines 15-23); source and drain regions (doped regions 512 and 514) (see Fig. 12, column 9, lines 1-9); and a metal gate (conductive gate 1100) (see Fig. 12, column 11, lines 24-44).
Regarding claim 19, Cheng discloses a semiconductor device in Fig. 12, comprising: first and second nanosheet FET devices (a FET in the thin region and a FET in the thick region), each of the first and second nanosheet FET devices including a substrate segment (a segment of substrate 106 in the thin region and a segment of substrate 106 in the thick region) (see column 6, lines 59-67 and column 11, lines 16-23), a plurality of channel members above the substrate segment (nanosheets 400, 402, 404, 410 and 406) (see column 11 and lines 15-23), a gate structure (conductive gate 1102) and source and drain regions (doped regions 512, 514, 516 and 518) (see column 11, lines 24-44 and column 9, lines 1-9), the first nanosheet FET device having more channel members than the second nanosheet FET device (the FET in the thin region have more nanosheets than the FET in the thick region) (see Fig. 12), a given one of the first and second nanosheet FET devices including an oxide layer (thick dielectric layer 900 of the FET in the thick region) having one or more oxide segments, the one or more oxide segments disposed between adjacent channel members (between nanosheets 406 and 410) and between the gate structure and the substrate of the given one of the first and second nanosheet FET devices (between conductive gate 1102 and a segment of substrate 106 in the thick region) (see Fig. 12 and column 10, lines 51-64).
Regarding claim 20, Cheng discloses the semiconductor device of claim 19
wherein the given one of the first and second nanosheet FET devices is the second nanosheet FET device (the give one is the FET in the thick region) (see Fig. 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818